DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Regarding Claim 2, “the power source” (line 4) should be changed to “the internal power source.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 2, 9, and 14 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1, 
“an electrical circuit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “circuit” is a generic place holder that is coupled with the functional language where the claim recites “for selectively supplying.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above
“a photosensitive element” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “element” is a generic place holder that is coupled with the functional language where the claim recites “initiating a supply.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for an “electrical circuit” can be a circuit comprising photosensitive elements, resistors, and switches such as transistors; and the corresponding structure for a “photosensitive element” can be a “circuit consisting of a light- sensitive diode and a resistor” (see Spec. Page 7).
Regarding Claim 2, 
“one photosensitive element” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “element” is a generic place holder that is coupled with the functional language where the claim recites “to output.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
“a switch driver” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “driver” is a generic place holder that is coupled with the functional language where the claim recites “to output a switch control signal.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
“a switching element” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “element” is a generic place holder that is coupled with the functional language where the claim recites “to switch.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
The “electrical circuit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “circuit” is a generic place holder that is coupled with the functional language where the claim recites “to return the feedback.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for a “photosensitive element” can be a “circuit consisting of a light- sensitive diode and a resistor” (see Spec. Page 7). Furthermore, the phrases “a switch driver,” “a switching element,” and the “electrical circuit” can be interpreted as electronic circuitries comprising electrical parts such as resistors and/or semiconductors like transistors. (see Drawings, Fig. 2; Spec., Page 7).
Regarding Claim 9, “a feedback interface” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “interface” is a generic place holder that is coupled with the functional language where the claim recites “to receive the feedback.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a feedback interface” comprises one or more resistors. (see Spec. Page 13).
Regarding Claim 14, “one guiding element” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “element” is a generic place holder that is coupled with the functional language where the claim recites “to insert the extracorporeal device.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “one guiding element” can be a guiding track. (see Spec. Page 10).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what the Applicant deems as “the supply of electrical energy to the electrical circuit maintains.” It is unclear whether the aforementioned limitation refers to a power supply that maintain a desired output energy level during its operation or  other types of supplying energy. For the purpose of advancing the prosecution, Examiner will assume that the aforementioned limitation may refer to a power supply such as a battery.
Regarding Claim 2, it is unclear whether the “one photosensitive element” in Claim 2 refers to “a photosensitive element” in Claim 1 or other elements. For the purpose of advancing the prosecution, Examiner will assume that “one photosensitive element” in Claim 2 may refer to any type of photosensitive elements that can be used in the claimed invention. 
It also unclear whether “a feedback control signal” (Claim 2, line 10) refers to “a feedback control signal” (Claim 1, lines 5-6) or other signals. For the purpose of advancing the prosecution, Examiner will assume that “a feedback control signal (Claim 2, line 10) may refer to any feedback signal present in the system.
It is unclear whether “the feedback control signal” (Claim 2, lines 15-16) refers to “a feedback control signal” (Claim 2, line 10), or refers to “a feedback control signal” (Claim 1, lines 5-6), or other signals. For the purpose of advancing the prosecution, Examiner will assume that “the feedback control signal (Claim 2, line 10) refers to “a feedback control signal” (Claim 2, line 10).
It is further unclear whether “one photosensitive element” refers to “a photosensitive element” as recited in Claim 1 or other elements. For the purpose of advancing the prosecution, Examiner will assume that “one photosensitive element” as recited in Claim 2 may refer to the “a photosensitive element” as recited in Claim 1.
Regarding Claims 4-5, it is unclear what the Applicant deems as “downstream.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “downstream” may refer to any connections in any configuration between two parts/components.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8, and 10 is rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1) and in view of Yamashita (US 2004/0000713 A1).
Regarding Claim 1, Homan discloses a medical capsule (Abstract, “a medical system including a capsule) including an electrical circuit and an internal power source for selectively supplying the electrical circuit with electrical energy (Figs. 1, 3, and 5-6, showing a switching circuit for selectively supply power from the battery to the other parts), wherein 
at least a photosensitive element is provided for initiating a supply of electrical energy to the electrical circuit when a light signal having a predetermined intensity is irradiated and the supply of electrical energy to the electrical circuit maintains (Figs. 5-6, the optical sensor 43 is used to trigger the switching circuit and consequently supplying the power from the battery; [0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism.”; [0091] and [0102] “The on pattern may be the same one as indicated in FIG. 4A. The light emitting device 42 emits light at the level 1 and extinguishes at the level 0,” in which level 0 and 1 can be interpreted as determining a predetermined intensity. It is also notable that, according to Figs. 3 and 5-6, the switch circuit will be able to supply the power to other parts only when the power supply maintains. In other words, in the absence of the power, no power exists to be delivered to other parts), when a feedback control signal is present (Fig. 5, wherein the “pattern monitoring circuit” provides a feedback to switch driver circuit.
However, Homan does not disclose wherein the photosensitive element is a circuit consisting of a diode and a resistor (see the relevant claim interpretation for the phrase “photosensitive element” under 35 U.S.C. 112(f) stated above).
Yamashita teaches wherein the photosensitive element is a circuit consisting of a diode and a resistor (Fig. 12D, [0104], “a photo-sensor PD1 consisting of a photo-diode D5, a load resistor R4,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photosensitive element such as a photodiode, as taught by Homan, to include a diode and a resistor, like taught by Yamashita, in order to adjust the desired level of signal output to feed/trigger/activate other parts of the system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Homan further discloses wherein a circuit configuration is provided (Fig. 5), which comprising the internal power source (Fig. 5-6, Battery 7), the photosensitive element (Fig. 5-6, Optical Sensor 43; see similar citation/reasoning as stated for the similar limitation under the rejection for claim 1), a switch driver (Fig. 5-6, switch driver circuit 16), a switching element (Fig. 5, semiconductor switch 17) and the electrical circuit is provided (Fig. 3, [0049]; [0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism.”; [0088]-[0089] wherein “[0088] The capsule type medical device 2B includes the optical sensor 43, such as a photodiode, instead of the magnetic sensor 11. The optical sensor 43 forms a power switch circuit 8B.”) , wherein 
the power source has a positive supply conductor and a negative supply conductor, which are adapted to provide a positive supply voltage from a positive terminal and a negative supply voltage from a negative terminal (Fig. 3. Part #7 shows a power supply with a grounded/negative and a positive terminal), 
the at least one photosensitive element is adapted and provided to output a driver control signal to the switch driver (Figs. 5-6, wherein the optical part 43 sends signal to the switch driver 16), when 
(i) the at least one photosensitive element is exposed to the light signal ([0091] “the optical sensor 43 reliably switches on or off the power switch circuit 8B by irradiating the capsule type medical device 2 with light or by stopping light irradiation”), and/or 
(ii) a feedback control signal is present, the switch driver is adapted and provided to output a switch control signal to the switching element, 
the switching element is adapted and provided to switch into an ON-state when the switch control signal is applied (Abstract, “for receiving a signal from the outside, and a pattern monitoring unit, arranged in the capsule type medical device, for turning on or off the switch at the moment the pattern monitoring unit detects the particular pattern signal as an output signal from the receiver”), 
and the electrical circuit is adapted and provided to return the feedback control signal to the switch driver (this limitation is optional as it refers to the optional limitation “(ii) a feedback control signal is present” as recited in line 10; see also the relevant rejection under 35 U.S.C. 112(b) as stated above).
Regarding Claim 3, Homan further discloses wherein the photosensitive element is connected between the positive supply conductor and the negative supply conductor ([0088][0090], “The capsule type medical device 2B includes the optical sensor 43, such as a photodiode, instead of the magnetic sensor 11.”; Figs. 3 and 5-6, wherein the sensing element is connected between the positive and negative terminals), but only has a current consumption when (i) or (ii) occurs ([0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism,” so, the optical sensor will act as an open circuit switch 11 as depicted in Fig. 3 in the absence of a desired activation signal).
Regarding Claim 4, Homan further discloses wherein the switch driver is connected downstream of the photosensitive element (Figs. 3 and 5-6, see the connection between the optical sensor and the switch drive) and is connected between the positive supply conductor and the negative supply conductor (Figs, 3 and 5-6, see Fig. 3 wherein the circuit is connected to the positive and negative terminals), but only has a current consumption when the driver control signal is present ([0040] “a switch driver circuit 16 that is set to be operative in response to the presence of magnetism detected by the magnetic sensor 11”; [0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism,” so, in the absence of the optical sensor activation, the drive switch will not be operative that can be interpreted as having o current consumption; Fig. 3 also shows that when the activation sensor is in the open circuit state, no power will be supplied to the switch driver and consequently, the would be no current consumption).
Regarding Claim 5, Homan further discloses wherein the switching element is connected downstream of the switch driver in the positive supply conductor or in the negative supply conductor and only has a current consumption when the switch control signal is present (Figs. 3 and 5-6, semiconductor switch 17; [0055] “the gate of the FET 17a in the power switch circuit 8 may be connected to the positive electrode of the battery 7 via a high-resistance resistor so that the FET 17a is reliably non-conductive with FETs 16a and 16b turned off.”).
Regarding Claim 6, Homan further discloses wherein the switching element, when switching to the ON-state, is adapted and provided to apply a switched positive supply voltage to the electrical circuit (Fig. 3 and 5-6, [0056], wherein the switch supplies the power to the load circuit and the pattern monitoring circuit; [0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism”).
Regarding Claim 8, Homan further discloses wherein the electrical circuit, by outputting the feedback control signal, signals the switch driver to maintain the ON-state of the switching element even when the light on the photosensitive element is off. ([0056]-[0059] wherein the switch turns on and remains on based on the feedback signal received from the pattern monitoring circuit; [0090], wherein “The second embodiment of the present invention is almost identical in operation to the first embodiment of the present invention except that light is used instead of magnetism”).
Regarding Claim 10, Homan further discloses wherein … the switch driver and the switching element are each formed by at least one field effect transistor (Figs. 3 and 5-6). Homan further discloses wherein the optical sensor can be a photodiode or a phototransistor ([0089]).
However, Homan does not disclose wherein the photosensitive element is a series circuit consisting of a diode and a resistor.
Yamashita teaches wherein the photosensitive element is a series circuit consisting of a diode and a resistor (Fig. 12D, [0104], “a photo-sensor PD1 consisting of a photo-diode D5, a load resistor R4,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photosensitive element such as a photodiode, as taught by Homan, to include a diode and a resistor, like taught by Yamashita, in order to adjust the desired level of signal output to feed/trigger/activate other parts of the system. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 7 is rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1), in view of in view of Yamashita (US 2004/0000713 A1), and further in view of Gunlu (G. Gunlu, "Dynamically Reconfigurable Independent Cellular Switching Circuits for Managing Battery Modules," in IEEE Transactions on Energy Conversion, vol. 32, no. 1, pp. 194-201, March 2017, doi: 10.1109/TEC.2016.2616190).
Regarding Claim 7, Homan further discloses wherein the switching element, when switching to the ON-state, is adapted and provided to apply a switched negative supply voltage to the electrical circuit except for wherein the negative supply is switched. 
Gunlu discloses wherein both negative and positive terminals can be switched in a circuit. (Figs. 1-2; Page 196, Fig. 2, wherein the negative terminal of the battery is switched with a serial MOSFET; Page 196, Col. 2, “The operation of the circuit II in Fig. 2 can be explained as being similar to the operation of the circuit I”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Homan’s switching circuit to switch the negative supply terminal instead of the positive terminal, like taught by Gunlu (Page 196, Fig. 2, wherein the negative terminal of the battery is switched with a serial MOSFET), in order to provide a similar operation compared to wherein the positive terminal is switched (see Gunlu, Page 196, Col. 2, “The operation of the circuit II in Fig. 2 can be explained as being similar to the operation of the circuit I”). The aforementioned modification is also obvious since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1), in view of in view of Yamashita (US 2004/0000713 A1), and further in view of Grichnik (US 3,556,083).
Regarding Claim 9, Homan further discloses wherein the switch driver has a feedback interface, which is adapted and provided to receive the feedback control signal of the electrical circuit (Fig. 3 and 5-6 showing a feedback provided by the pattern monitoring circuit to the driver switch circuit through the gate of FET 16b). However, Homan does not explicitly discloses wherein the feedback is provided through one or more resistor(s). (see claim interpretation under section 35 U.S.C. 112(f) stated above).
Grichnik teaches wherein the feedback signal can be provided through a resistor. (Col. 2, lines 35-43, “The variable resistor 14 connected to a source of voltage E.sub.in is adjusted for the desired level of feedback current I.sub.f through the subject”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feedback circuit, as taught by Homan, to include a resistor, like taught by Grichnik, in order to adjust the desired level of feedback signal like the feedback current. (see Grichnik, Col. 2, lines 35-43). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 11-12 are rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1), in view of in view of Yamashita (US 2004/0000713 A1), in view of Kawano (US 2005/0272973 A1), and further in view of Weiss (US 7,763,009 B1).
Regarding Claim 11, Homan further discloses a medical capsule in a package (Fig. 2), and an extracorporeal device including a light source for emitting a light beam (Figs. 5-6, [0087] “The remote controller 3B employs a light emitting device 42”; [0091], “the optical sensor 43 reliably switches on or off the power switch circuit 8B by irradiating the capsule type medical device 2 with light or by stopping light irradiation”; [0101], “the light emitting device 42 aligned with the optical sensor 43”), 
Homan does not explicitly disclose wherein the package of the medical capsule is non-transparent and is adapted and provided to be permeable exclusively the predetermined intensity of the light beam of the light source.
Kawano teaches a medical capsule in a package, and an extracorporeal device including a light source for emitting a light beam (Figs. 12A and 12B, wherein a medical capsule 1l is positioned in the package 61 and an extracorporeal device 62-63 is attached to the package and is positioned to emit light through LEDs 62a and 63a; see also [0098]-[0101] for details). Kawano further discloses a non-transparent shielding member #65 included in the package wherein the shielding member covers the optical sensing unit 31a (Fig. 13).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the photosensitive element and the package, as taught by Homan, to include a nontransparent part on the package that covers the optical sensor, like taught by Kawano, in order to control the light emitted on the optical sensor.
Weiss further teaches a cover/filter that selectively passes the light to an optical sensor (Col. 5, lines 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shielding member of the photosensitive part of the package, as taught by Homan and modified by Weiss, to be made of a band-pass filter, in order to activate the photosensitive element with a specific wavelength and corresponding intensity to avoid interference with other optical elements.
Regarding Claim 12, while Homan discloses wherein the light emitting unit is aligned with the optical sensing unit (Figs. 5-6; [0101], “the light emitting device 42 aligned with the optical sensor 43”), Homan does not explicitly disclose wherein the shape of the package is adapted to the shape of the extracorporeal device and the package is adapted and provided to position the extracorporeal device in exactly one predetermined position on the package.
Kawano teaches wherein the shape of the package is adapted to the shape of the extracorporeal device and the package is adapted and provided to position the extracorporeal device in exactly one predetermined position on the package (Figs. 12A and 12B, wherein a medical capsule 1l is positioned in the package 61 and an extracorporeal device 62-63 is attached to the package and is positioned to emit light through LEDs 62a and 63a; see also [0098]-[0101] for details; see Figs. 12A-12B, wherein the light emitting unit 62-63 is positioned at a specific location  to illuminate the optical sensing part of the medical capsule package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of parts, as taught by Homan and modified by others under Claim 11, to have a specific constructional arrangement to align the emitting source with the optical sensors, as taught by Homan and Kawano, in order to effectively transfer the energy and activate the optical sensor unit.

Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1), in view of in view of Yamashita (US 2004/0000713 A1), in view of Kawano (US 2005/0272973 A1), in view of Weiss (US 7,763,009 B1), and further in view of Takahashi (US 8,398,543 B2).
Regarding Claim 13, Homan as modified by others under Claim 11 does not discloses wherein at least one guiding element is formed in the package and is adapted and provided to insert the extracorporeal device in the predetermined position of the package.
Takahashi teaches wherein at least one guiding element is formed in the package and is adapted and provided to insert the extracorporeal device in the predetermined position of the package (Fig. 23, wherein a medical capsule is placed on a package and is guided through guiding members both on the package and the activation member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the constructional structure, as taught by Homan and modified by others under Claim 11, to have a guiding element, as taught by Takahashi, in order to effectively position the medical capsule relative to an activation unit.
Regarding Claim 14, modified Homan under Claim 1, 11, and 13 disclosed the at least one guiding element is adapted and provided to guide an edge of the extracorporeal device, and the medical capsule is arranged in the package so that, when the extracorporeal device is inserted (see the rejection under Claim 13), the position of the light source in the edge of the extracorporeal device coincides with the position of the photosensitive element of the medical capsule in the package (see Homan, [0101], “the light emitting device 42 aligned with the optical sensor 43”). Therefore, similar to Claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the activation unit and the optical sensing unit, as taught by Homan and modified by others under Claim 11, to have a guiding element, as taught by Takahashi, in order to effectively position the medical capsule relative to an activation unit.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Homan (US 2005/0049488 A1), in view of in view of Yamashita (US 2004/0000713 A1), in view of Kawano (US 2005/0272973 A1), in view of Weiss (US 7,763,009 B1), and further in view of Niichel (US 2016/0136104 A1)
Regarding Claim 15, wherein the medical capsule is adapted, by means of a control button … , to switch on the light source in order to activate the medical capsule via the photosensitive element (see Figs. 1, [0039], “A remote controller 3 of FIG. 1 includes a battery 13, a switch 14 for issuing a power on command” in which #14 can be considered as a control button that activates the activation unit; Fig. 5 shows wherein the remote uses a light activation unit and a switch that supplies power 13 to the light emitting part).
However, Homan is silent as to a control button on a display of the extracorporeal device.
Niichel teaches a control button on a display of the extracorporeal device (the activation device 500 may also include a user interface 625. The user interface 625 may include a display or indicator. The user interface 625 may indicate that an instruction to release the ingredient was successfully received. In some embodiments, the consumer inputs a command through the wearable user interface 625 for the consumable capsule).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activation device, as taught by Homan, to have a user interface/display with control buttons, like taught by Niichel, in order to enable the activation system to display relevant information about the device and also receive inputs from the user to control the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama (US 20080257768 A1) discloses A container case contains a capsule endoscope which incorporates a magnet. Segawa (US 20090192353 A1) discloses a capsule endoscope with a power supply starter. Schostek (US 20110184235 A1) discloses a magnet driven capsule type endoscope comprising an image recording unit as well as an image data processing unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                             

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793